Case 6:20-cv-06110-RTD Document 38                          Filed 09/15/21 Page 1 of 1 PageID #: 150



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

DADRIAN DANTWONE BANKS                                                                           PLAINTIFF


v.                                        Case No. 6:20-cv-06110


DEPUTY BLUNKEL and DEPUTY KILLIN                                                             DEFENDANTS


                                                  ORDER
        Now before the Court is the Report and Recommendation filed August 26, 2021, by the Honorable

Mark E. Ford, Chief United States Magistrate Judge for the Western District of Arkansas. (ECF No. 37).

Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se and in forma pauperis. Judge Ford recommended

that the Court grant Defendants’ Motion to Dismiss (ECF No. 35) and that this case be dismissed without

prejudice pursuant to Fed. R. Civ. P. 41(b), based on Plaintiff’s failure to prosecute his case and failure to

comply with Local Rule 5.5(c)(2).

        Plaintiff has not filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and

should be and hereby is adopted in toto. Accordingly, it is ORDERED that Defendants’ Motion to Dismiss

(ECF No. 35) is GRANTED, and Plaintiff’s Amended Complaint (ECF No. 11) is DISMISSED

WITHOUT PREJUDICE.

        IT IS SO ORDERED this 15th day of September 2021.




                                                  /s/Robert T. Dawson
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE




                                                        1
